Citation Nr: 1429154	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  11-05 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to nonservice-connected disability pension benefits.

2.  Entitlement to service connection for a left hip disorder (claimed as Legg-Calve-Perthes disease).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel



INTRODUCTION

The Veteran had active service in the United States Marine Corps from March 1975 to April 1975 and from January 1976 to April 1976.  His second period of service was completed under an alias, as noted on the title page of this decision.  See April 20, 1976, Service Separation Form; April 2007 Statement in Support of Claim.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Oakland, California.  While the Veteran was originally represented by the California Department of Veterans Affairs, he has since switched his representation to the Disabled American Veterans.  See August 2013 Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22).

The Board recognizes that the second above-captioned issue was initially limited to service connection for Legg-Calve-Perthes disease.  However, the record reflects that the Veteran also has been diagnosed with other left hip disorders, including avascular necrosis and subchondral sclerosis.  See e.g. June 2007 Twin Cities Community Hospital Patient Diagnostic Report.  Accordingly, the Board has expanded the scope of this issue to more accurately reflect the diagnoses and symptoms for which service connection is sought.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Board finds that, for the reasons that follow, the Veteran's service-connection claim is not yet ripe for appellate adjudication.  Accordingly, this issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

As a final introductory matter, the Board observes that the Veteran submitted evidence of unemployability due to joint abnormalities, which include the left hip disorder on appeal.  See December 21, 2012 Disability Determination and Transmittal (noting that the Veteran has qualified for Social Security Administration disability since May 4, 2012, due to ostearthrosis and allied disorders).  Such evidence is tantamount to an implicit claim for a total rating based on individual unemployability (TDIU).  Further, January 2012 statement from the Veteran's sister indicates that the Veteran has psychiatric disability due to his right hip disability, which the Board interprets as a claim of secondary service connection.  These claims have not been adjudicated in the first instance; they are referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran's sole period of wartime service lasted for only 17 consecutive days and did not end with his discharge or release for a service-connected disablity.


CONCLUSION OF LAW

The criteria for nonservice-connected disability pension benefits have not been met. 38 U.S.C.A. § 1521 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.2, 3.3 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends that the honorable circumstances of his active service, in tandem with his inability to work due to nonservice-connected disabilities, entitle him to VA pension benefits pursuant to Chapter 15, Title 38, United States Code.

While sympathetic to the Veteran's situation, the Board is constrained by the statutes and regulations governing basic eligibility for nonservice-connected disability pension.  38 U.S.C.A. § 1521(j) (West 2002 & Supp. 2013); 38 C.F.R. § 3.3(a)(3) (2013).  Those provisions are clear that, to qualify for such benefits, a claimant not only must have received an honorable discharge but also must have had recognized active service (1) for 90 days or more during a period of war; (2) during a period of war and been discharged or released from such service for a service-connected disability; (3) for a period of 90 consecutive days or more that began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service that encompassed more than one period of war.  See 38 U.S.C.A. § 1521(j); 38 C.F.R. §§ 3.1, 3.2.  

VA's recognized periods of wartime service are enumerated under 38 C.F.R. § 3.2.  They include the Veteran's initial period of active service, which began on March 18, 1975, and ended on April 4, 1975, but do not encompass any of the dates of his second tour of duty from January 15, 1976, to April 20, 1976.  

Tellingly, the Veteran does not dispute that these are his only dates of his active service.  Nor does he contend that his sole period of wartime service, which lasted a mere 17 days, terminated with his discharge or release for a service-connected disability.  In this regard, the Board recognizes that the Veteran's appeal for service connection for a left hip disorder remains pending.  However, even if that appeal is ultimately granted pursuant to the remand directives, below, this will not affect the outcome of his pension claim.  Indeed, such an allowance would only be a determining factor if the Veteran's Legg-Calve-Perthes disease, or other service-connected left hip disorder, had caused him to be discharged or released from his period of wartime service.  The Veteran has neither contended nor shown that this was the case.  On the contrary, he has indicated that his wartime service ended because of a preexisting skin ailment for which service connection has not been granted and which is not currently on appeal.  See January 1976 Service Treatment Record (documenting Veteran's assertion of having been discharged from his initial period of service due to acne); see also April 2007 Statement in Support of Claim.

Having thus established that the Veteran does not meet any of the requirements set forth in 38 U.S.C.A. § 1521(j) and its implementing regulations, the Board has no discretion but to deny nonservice-connected disability pension benefits as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Lastly, where, as here, the law and not the evidence is dispositive of the claim, a discussion of VA's duties to notify and assist is not required.

ORDER

Entitlement to nonservice-connected disability pension benefits is denied.


REMAND

As noted in the Introduction, further evidentiary development is required with respect to the remaining issue on appeal.  See 38 C.F.R. § 19.9.

Specifically, a VA examination is necessary to assess the nature, extent, onset and etiology of the Veteran's Legg-Calve-Perthes disease.  He now professes to have developed this left hip disorder as a child, and both his in-service and post-service treating clinicians have identified it as a preexisting condition.  Nevertheless, Legg-Calve-Perthes disease was not noted on either of the examinations that preceded the Veteran's periods of active service.  See October 1974 and January 1976 Service Entrance Examinations.  Hence, the presumption of soundness attaches with respect to that condition.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  To rebut this presumption, there must be clear and unmistakable evidence that the condition both preexisted active service and was not aggravated therein.  Id.  Thus, if the presumption of soundness is not rebutted, the Veteran's claim becomes one for direct service connection, without consideration of any preexisting condition.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Board recognizes that a VA clinician has recently opined that the Veteran's Legg-Calve-Perthes disease "clearly and unmistakably" existed prior to his second period of active service from January 1967 to April 1976.  See March 2014 Medical Opinion (completed using the Acceptable Clinical Evidence process).  However, by focusing solely on that period of peacetime service, the reviewing VA clinician has left open the question of whether the Veteran's left hip disorder also clearly and unmistakably predated his earlier wartime service.  Moreover, by opining that "it is less likely than not that [V]eteran's [Legg-Calve-Perthes disease] was aggravated beyond its natural progression in service," the VA clinician has applied the incorrect legal standard governing aggravation claims.  

In light of the foregoing evidentiary omissions and legal inaccuracies, the March 2014 VA opinion is not yet adequate for rating purposes and, thus, another opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes efforts to provide an examination and opinion, it must ensure their adequacy).  The requested opinion, in contrast with the one rendered in March 2014, should be predicated on an in-person examination and a complete review of the claims file, including any evidence that is obtained pursuant to this remand.  

Finally, efforts should be made to procure all pertinent records of VA treatment generated since March 24, 2014 (the date of the most recent records of such treatment that have been added to the Veteran's electronic claims file).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file, either physically or electronically, all records from VA's Northern and Central California and San Diego Health Care Systems dated since March 24, 2014.  If no such records are available, document their unavailability in the claims file and notify the Veteran and his representative. 

2.  Invite the Veteran to submit any additional clinical or lay evidence, which lies within his own possession or is obtainable from other individuals who have first-hand knowledge, or have been contemporaneously informed, of the nature and etiology of his any Legg-Calve-Perthes disease and other current left hip disorder.  The Veteran should be provided an appropriate amount of time to submit this evidence. 

3.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset and etiology of his Legg-Calve-Perthes disease and any other left hip disorder found to be present.   

Both the paper claims file and all pertinent records contained in Virtual VA and the Veterans Benefits Management System (VBMS) should be made available to and reviewed by the VA examiner.  All appropriate tests and studies should be conducted.  All findings and conclusions should be set forth in a legible report.  

The VA examiner should diagnose all current left hip disorders, to expressly include Legg-Calve-Perthes disease, and state the likelihood that any such disorder existed prior to the Veteran's initial period of active service from March 18, 1975, to April 4, 1975.  

The examiner should then state the likelihood that any current left hip disorder existed prior to the Veteran's second period of active service from January 15, 1976, to April 20, 1976.  

If the examiner concludes that the Veteran's Legg-Calve-Perthes disease, or any other current left hip disorder, existed prior to his initial period of active service, the examiner should indicate the likelihood that the disorder worsened during that period of service.  

Similarly, if the examiner concludes that Legg-Calve-Perthes disease, or any other current left hip disorder, existed prior to the Veteran's second period of active service, the examiner should state the likelihood that the disorder worsened during such service.  

Finally, if the examiner diagnoses a left hip disorder that did not pre-exist either period of active service, he or she should state whether it is at least as likely as not that the disorder is related to, or had its onset during, each such period of service.  

In offering these opinions, it is critical that the VA examiner acknowledge and comment on the Veteran's own statements, and those of his sister and longtime friend, which indicate his Legg-Calve-Perthes symptoms began in childhood, but then worsened both during and after his second period of active service.  See April 2007 Statement in Support of Claim; June 2011 Substantive Appeal; January 2012 Statement from B.F. Goodwyn; April 2012 Statement from K.A. Milstead.  

The examiner should also expressly consider and address the clinical findings, generated both during and after the Veteran's second period of active service, which indicate that his Legg-Calve-Perthes disease preexisted that period of service and progressively worsened over time.  See January 1976 Service Treatment Records (diagnosing Legg-Calve-Perthes disease by X-ray and indicating that this condition existed prior to enlistment); see also May 2007-January 2008 Pacific Orthopedic Medical Group Records (documenting Veteran's account of having been diagnosed with Legg-Calve-Perthes disease and "treated with a walking brace between the 4th and 8th grades," and "ha[ving] since developed progressive increasing pain and restriction of hip ranges of motion and problems with leg length discrepancy"); March 2014 VA Medical Opinion (describing Veteran's Legg-Calve-Perthes disease as a "congenital developmental disorder of the hip joint that progresses to hip replacement over the years if left untreated," which "clearly and unmistakably existed prior to service [and] was not aggravated beyond its natural progression by an in-service event, injury or illness."). 

4.  After undertaking any other development necessary to comply with the terms of this remand, readjudicate the Veteran's service-connection claim.  If any benefit remains denied, furnish the Veteran and his representative with a supplemental statement of the case and give them an opportunity to respond.  Then, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


